                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     CENTER FOR BIOLOGICAL DIVERSITY, ET              CASE NO. 19-cv-01544-YGR
                                         AL.,
                                   7
                                                         Plaintiffs,                      CASE MANAGEMENT AND PRETRIAL
                                   8                                                      ORDER
                                                   vs.
                                   9
                                         ANDREW R. WHEELER,
                                  10
                                                         Defendant.
                                  11

                                  12          The Court has received parties’ joint case management statement. (Dkt. No. 22.) Finding
Northern District of California
 United States District Court




                                  13   a case management conference unnecessary, the Court hereby SETS the following pretrial

                                  14   schedule:

                                  15                                         PRETRIAL SCHEDULE

                                  16    PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                                             August 21, 2019
                                        FILED BY:
                                  17
                                        EPA’S COMBINED OPPOSITION TO PLAINTIFFS’
                                  18    MOTION FOR SUMMARY JUDGMENT AND CROSS-               September 25, 2019
                                        MOTION FOR SUMMARY JUDGMENT FILED BY:
                                  19

                                  20    PLAINTIFFS’ COMBINED REPLY IN SUPPORT OF
                                        PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                                             October 23, 2019
                                  21    AND OPPOSITION TO EPA’S CROSS-MOTION FOR
                                        SUMMARY JUDGMENT FILED BY:
                                  22
                                        EPA’S REPLY IN SUPPORT OF ITS CROSS-MOTION
                                  23                                                         November 6, 2019
                                        FOR SUMMARY JUDGMENT FILED BY:
                                  24
                                        HEARING ON MOTIONS FOR SUMMARY JUDGMENT:             November 19, 2019 at 2:00 p.m.
                                  25
                                              Accordingly, the Court VACATES the initial case management conference currently
                                  26
                                       scheduled for June 24, 2019.1 Moreover, the Court WAIVES the pre-filing conference requirement
                                  27

                                  28          1
                                                   Thus, the Court DENIES AS MOOT defendant’s motion to appear by telephone at the
                                   1   for summary judgment set forth in paragraph 9(a) of the Court’s Standing Order in Civil Cases.

                                   2          This Order terminates Docket Number 21.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: June 20, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                   6                                                       UNITED STATES DISTRICT COURT JUDGE
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                       conference. (Dkt. No. 21.)
                                                                                       2
